COBB, Judge.
This appeal involves a written adjudication of guilt of resisting a police officer without violence. As the state concedes, that adjudication is in conflict with the trial court’s oral pronouncement of guilt of the offense of attempting to resist an officer without violence and the oral pronouncement should control.
Accordingly, the “Order At Trial” and commitment order are reversed and remanded with instructions to conform the written adjudication and commitment order to the oral pronouncement. See Wilkins v. State, 543 So.2d 800 (Fla. 5th DCA), rev. denied, 554 So.2d 1170 (Fla.1989).
REVERSED AND REMANDED.
DAUKSCH and GRIFFIN, JJ., concur.